Broyles, C. J.
(After stating the foregoing facts.) The evidence, although in sharp conflict, authorized the verdict; and, the finding of the jury having been approved by the trial judge, the general grounds of the motion for a new trial are without merit.
Special ground 1 complains of the admission in evidence of a certified copy of the report of Clarke Donaldson, Chief of Construction, to the City Council of Atlanta, the report showing the street *130work done in the city during 1938 by the W. P. A. forces, which included the alleged bank sloping and sidewalk grading of the plaintiff’s property involved in this case. The same ground also complains of the admission in evidence of the testimony, of Donaldson in reference to the items of his report. The documentary evidence and his testimony were relevant to the facts of the case and were admissible for what they were worth.
The remaining special grounds complain of various excerpts from the charge of the court. While some of these excerpts are subject to criticism, none of them, when considered in the light of the entire charge and the facts of the case, shows cause for a reversal of the judgment.

Judgment affirmed.

MacIntyre and Gardner, JJ., concur.